DETAILED ACTION
Response to Amendment
This is the final office action regarding application 16/426,348 filed May 30, 2019, is in response to the applicants arguments and amendments filed July 21, 2021. Claims 1 , 8, 9, 11, 14, 15, and 18 have been amended. Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
Examiner Benjamin Fang is no longer the Examiner overseeing this case. Examiner Christopher Fees is the new Examiner of record. If you have any questions Examiner Fees can be contacted at (303) 297 4343 or Christopher.fees@uspto.gov

Response to Arguments
Applicants amendments to the claims and specification have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed April 21, 2021. Applicants amendments to the specification have been deemed sufficient to overcome the previous objections through the correction of a minor typographical error, therefore the objections is withdrawn. Applicants amendments to claim 15 have been deemed sufficient to overcome the previous objection through the correction of a minor typographical error, therefore the objection is withdrawn. Applicants amendments to claims 1 and 11 have been deemed sufficient to overcome the previous 35 USC 112(b) rejection through the inclusion of language to clarify the order of operations, therefore the rejections are withdrawn. Applicants amendments to claims 8-9 and 14-15 have been deemed sufficient to overcome the previous 35 USC 112(b) rejections through the removal of "so as to allow the steering effort to be less", therefore the rejections are withdrawn. However applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC 103 rejections, therefore the rejections are maintained with changes to reflect amendments. Additionally applicants arguments have been fully considered but are not fully persuasive for the reasons seen below. 

On page 5 the applicant argues “Applicant submits that claim 1 is not obvious in view of the cited references since there is no reason to combine the references and, even if combined, the combination does not include each limitation recited in the claim. For instance, Applicant cannot find in the cited references: a controller adapted to receive the steering signal, and wherein when a braking force is applied to the front and rear wheels and then the controller receives the steering signal, the controller produces a signal to lessen the braking force at the front wheels to allow the front wheels to rotate such that the front portion moves and pivots relative to the rear portion so as to allow the front portion and rear portion of the machine to articulate without the machine moving forward, as recited in claim 1.”, the examiner respectfully disagrees. As is discussed in detail in the rejection below Wou teaches the controller is configured to receive various signals (Paragraph [0024], “The data from the various sensors may be provided to a controller of the vehicle, such as an electronic control unit (ECU) of the vehicle 100.”), and wherein when a braking force is applied to the front and rear wheels and then the controller receives the steering signal (Figure 3, item 304, shows the system determining a speed, then determining if the brakes are applied, and then receiving a steering signal) (Paragraph [0031], “the controller may receive a signal related to steering force. For example, as noted above, one or more steering components may include one or more strain gauges that provide data related to the force applied to the steering system. When the force exceeds a predetermined level and other required conditions are satisfied, the brake force redistribution routine 307 may be initiated.”) (Paragraph [0021], “The brake force redistribution methods described herein may be configured to initiate only when the steering angle enters a range of angles” ), the controller produces a signal to lessen the braking force at the front wheels to allow the front wheels to rotate so as to allow the front portion and rear portion of the machine to articulate without the machine moving forward (Paragraph [0016], “distributing braking force between steered and non-steered wheels of the vehicle. For example, when the vehicle is stationary, a braking force at non-steered wheels may be increased and braking force at steered wheels may be partially or completely reduced”) (Paragraph [0039], “If the signal from the vehicle speed sensor indicates the vehicle is stationary, the braking force from both steered wheels remains released, leaving both steered wheels free to roll as the steering system is operated”, here the system is capable of reducing the braking force at the front wheels, when the vehicle is stationary/not moving forward, so as to allow the front wheels to articulate when combined with the system of Toyama which allows the front and rear portion to articulate relative to each other), this system taught by Wou can reasonably be applied to the articulating system of Toyama which would allow the front and rear to pivot relative to each other as taught by Toyama (Paragraph [0091], “Since the hydraulic oil of the inner wheel brake pressure is supplied to the left wheel brakes 37, 38 or the right wheel brakes 39, 40 on the turning inner wheel side, the rotational angle α of the front vehicle body 23 with respect to the rear vehicle body 21 is adjusted.”). 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wou teaches a system that can be used to reduce the steering effort caused by the frictional force which may be significant, particularly in heavy vehicles (Wou, Paragraph [0003], “Steering effort may be highest when the vehicle is stationary with the brakes depressed. Under these conditions, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface.”) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, Paragraph [0017], “Systems and methods of the disclosure may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius.”).

On page 8 the applicant argues “In present claim 1, the claimed system allows the machine to articulate while it is stopped by easing up the braking pressure on the front wheels. In Toyama, the brake is increased when moving. These are completely different concepts”, the examiner respectfully disagrees. Toyama teaches a system which can adjust braking independently to different wheels so as to allow the front portion of the machine to be adjusted relative to the rear portion, this system includes a speed threshold so the brake modulation system is only operable when the speed is below a threshold, such as if the vehicle were not moving (Paragraph [0094], “In the controller 74, the vehicle speed V of the articulated vehicle detected by the vehicle speed sensor 71 is lower than the vehicle speed threshold value …  If it is lower, it can be controlled to the small turning brake mode, but when the vehicle speed V exceeds the vehicle speed threshold and when the side slip angle β exceeds the side slip angle threshold, the small turning brake mode is canceled.”) (Paragraph [0091], “Since the hydraulic oil of the inner wheel brake pressure is supplied to the left wheel brakes 37, 38 or the right wheel brakes 39, 40 on the turning inner wheel side, the rotational angle α of the front vehicle body 23 with respect to the rear vehicle body 21 is adjusted.”).
Further while Wou does not explicitly teach the articulating machine Wou does teach a system which applies brakes to different wheels so as to allow movement of the steered wheels while the vehicle is not moving, which could be reasonably combined with the articulating system of Toyama forward (Paragraph [0016], “distributing braking force between steered and non-steered wheels of the vehicle. For example, when the vehicle is stationary, a braking force at non-steered wheels may be increased and braking force at steered wheels may be partially or completely reduced”) (Paragraph [0039], “If the signal from the vehicle speed sensor indicates the vehicle is stationary, the braking force from both steered wheels remains released, leaving both steered wheels free to roll as the steering system is operated”, here the system is capable of reducing the braking force at the front wheels, when the vehicle is stationary/not moving forward, so as to allow the front wheels to articulate when combined with the system of Toyama which allows the front and rear portion to articulate relative to each other). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a steering sensor adapted to provide a steering signal from a steering mechanism” in claims 1 and 11.

	The steering sensor recited is a generic placeholder. There are various types of sensors that could detect steering. The generic sensor is coupled to receive the signal from an equally generic steering mechanism. There are various types of steering mechanisms, for example mechanical steering with gears or electrical steer-by-wire systems, and each system would use a different sensor. Based on the recited structure, one of ordinary skill in the art would not know what type of sensor is being claimed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-7, 10-13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (JP 2012086619) in view of Wou et al. (US 20170274877). 

Regarding claim 1, Toyama teaches,
an articulated work machine (Paragraph [0002], “an articulated vehicle”) comprising:	a frame assembly having a front portion and a rear portion (Paragraph [0002], “the front vehicle body 3 is refractably connected to the rear vehicle body 1 via an articulate shaft”);
an articulation joint connecting the front and rear portions and adapted to allow pivotal movement about the articulation joint by the front and rear portions (Paragraph [0002], “the front vehicle body 3 is refractably connected to the rear vehicle body 1 via an articulate shaft”);
a plurality of front wheels attached to the front and a plurality of rear wheels attached to the rear portion (Figures 1, 3, 5, and 6 show a plurality of wheels attached to the front portion and the rear portion);
a brake associated with each of the front wheels and rear wheels (Paragraph [0003], “left wheel brake 17 provided on the left rear axle 12 and the left front axle 15, respectively, and the right wheel brake 18 provided on the right rear axle 13 and the right front axle 16”);
a steering sensor adapted to provide a steering signal from a steering mechanism of the articulated work machine (Paragraph [0061], “whether or not the steering wheel of the vehicle is turned is determined by the articulated angle sensor 72”); and
a controller adapted to receive the steering signal (Paragraph [0014], “the controller controls the proportional depressurization of the left small turning proportional pressure reducing valve ... according to the articulated angle detected by the articulated angle sensor”)
the controller produces a signal to modulate the braking force (Paragraph [0041], “The inner ring brake pressure for small turning supplied to one of them is applied by one of the proportional pressure reducing valve 63 for left small turning and the proportional pressure reducing valve 64 for right small turning corresponding to the inside of the turning direction detected by the articulated angle sensor 72.”)
such that the front portion moves and pivots relative to the rear portion (Paragraph [0091], “Since the hydraulic oil of the inner wheel brake pressure is supplied to the left wheel brakes 37, 38 or the right wheel brakes 39, 40 on the turning inner wheel side, the rotational angle α of the front vehicle body 23 with respect to the rear vehicle body 21 is adjusted.”).
Toyama does not explicitly teach a controller adapted to receive the steering signal, and wherein when a braking force is applied to the front and rear wheels when the controller receives the steering signal, the controller produces a signal to modulate the braking force to allow the front portion and rear portion of the machine to articulate without the machine moving forward.
 Wou teaches 
a controller adapted to receive the steering signal (Paragraph [0024], “The data from the various sensors may be provided to a controller of the vehicle, such as an electronic control unit (ECU) of the vehicle 100.”)
and wherein when a braking force is applied to the front and rear wheels and then the controller receives the steering signal (Figure 3, item 304, shows the system determining a speed, then determining if the brakes are applied, and then receiving a steering signal) (Paragraph [0031], “the controller may receive a signal related to steering force. For example, as noted above, one or more steering components may include one or more strain gauges that provide data related to the force applied to the steering system. When the force exceeds a predetermined level and other required conditions are satisfied, the brake force redistribution routine 307 may be initiated.”) (Paragraph [0021], “The brake force redistribution methods described herein may be configured to initiate only when the steering angle enters a range of angles” )
the controller produces a signal to lessen the braking force at the front wheels to allow the front wheels to rotate to allow the front portion and rear portion of the machine to articulate without the machine moving forward (Paragraph [0016], “distributing braking force between steered and non-steered wheels of the vehicle. For example, when the vehicle is stationary, a braking force at non-steered wheels may be increased and braking force at steered wheels may be partially or completely reduced”) (Paragraph [0039], “If the signal from the vehicle speed sensor indicates the vehicle is stationary, the braking force from both steered wheels remains released, leaving both steered wheels free to roll as the steering system is operated”, here the system is capable of reducing the braking force at the front wheels, when the vehicle is stationary/not moving forward, so as to allow the front wheels to articulate when combined with the system of Toyama which allows the front and rear portion to articulate relative to each other).
Toyama and Wou are analogous art as they are both generally related to the control of steering and braking in work vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels as taught of Toyama with the method of modulating braking force between front and rear wheels of a vehicle of Wou in order to reduce the steering effort caused by the frictional force which may be significant, particularly in heavy vehicles (Wou, Paragraph [0003], “Steering effort may be highest when the vehicle is stationary with the brakes depressed. Under these conditions, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface.”) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, Paragraph [0017], “Systems and methods of the disclosure may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius.”).

Regarding claim 2, the combination of Toyama and Wou teaches the system as discussed above in claim 1, Toyama further teaches,
wherein each of the brakes are hydraulic brakes (Paragraph [0004], “Then, when the vehicle operator steps on the brake pedal 19p, the brake master cylinder 19 acts to send hydraulic oil to the front and rear left wheel brakes 17 and the front and rear right wheel brakes 18”) 
controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to one or more of the solenoids (Paragraph [0026], “The solenoid valves 56A and 56B provided in the passages 54A and 54B open the passages 54A and 54B as shown in FIG. 1 at the spring return position when the power supply connected to these solenoids a and b is off.”, when power is reduced to the solenoids, the valves are open and hydraulic fluid is allowed to flow to the desired brakes).

Regarding claim 4, the combination of Toyama and Wou teaches the system as discussed above in claim 1, Toyama further teaches,
wherein each of the brakes are hydraulic brakes controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to the solenoids (Paragraph [0026], “The solenoid valves 56A and 56B provided in the passages 54A and 54B open the passages 54A and 54B as shown in FIG. 1 at the spring return position when the power supply connected to these solenoids a and b is off.”, when power is reduced to the solenoids, the valves are open and hydraulic fluid is allowed to flow to the desired brakes)
Toyama does not explicitly teach the controller reducing a the front brake amount while the rear brakes remain fully engaged.
Wou does teach, 
the controller reduces the front brakes while the rear brakes remain fully engaged (Paragraph [0035], “With maximum braking force applied to the rear axle 106, the controller may send a signal to the proportioning valve to release the braking force (e.g., release hydraulic pressure) from one of the wheels associated with the front axle 105”) (Figure 3, non-steered wheels (back wheels) maintain brake pressure 308, steered wheels (front wheels) release brake pressure 310, 314).
Toyama and Wou are analogous art as they are both generally related to the control of steering and braking in work vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels as taught of Toyama with the method of modulating braking force between front and rear wheels of a vehicle of Wou in order to reduce the steering effort caused by the frictional force which may be significant, particularly in heavy vehicles (Wou, Paragraph [0003], “Steering effort may be highest when the vehicle is stationary with the brakes depressed. Under these conditions, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface.”) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, Paragraph [0017], “Systems and methods of the disclosure may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius.”).


Regarding claim 5, the combination of Toyama and Wou teaches the system as discussed above in claim 1, Toyama further teaches,
wherein each of the brakes are hydraulic brakes (Paragraph [0004], “Then, when the vehicle operator steps on the brake pedal 19p, the brake master cylinder 19 acts to send hydraulic oil to the front and rear left wheel brakes 17 and the front and rear right wheel brakes 18”) 
wherein to modulate the braking force the controller applies a blocking valve to block or reduce hydraulic flow to one or more of the brakes (Paragraph [0026], “The solenoid valves 56A and 56B provided in the passages 54A and 54B open the passages 54A and 54B as shown in FIG. 1 at the spring return position when the power supply connected to these solenoids a and b is off. The valve is open, and at the power-on switching position, the passages 54A and 54B are closed to cut off the valve between the left brake circuit 41 and the right brake circuit 42”, when power is reduced to the solenoids, the valves are open and hydraulic fluid is allowed to flow to the desired brakes, when power is supplied to the solenoids, the valve is blocked and brake force is released). 

Regarding claim 6, the combination of Toyama and Wou teaches the system as discussed above in claim 1, Toyama further teaches,
wherein the brakes are manually applied by an operator (Paragraph [0004], “Then, when the vehicle operator steps on the brake pedal 19p, the brake master cylinder 19 acts to send hydraulic oil to the front and rear left wheel brakes 17 and the front and rear right wheel brakes 18”).

Regarding claim 7, the combination of Toyama and Wou teaches the system as discussed above in claim 1, however Toyama does not explicitly teach wherein only the front brakes are modulated.  
Wou teaches wherein only the front brakes are modulated (Paragraph [0035], “With maximum braking force applied to the rear axle 106, the controller may send a signal to the proportioning valve to release the braking force (e.g., release hydraulic pressure) from one of the wheels associated with the front axle 105”) (Figure 3, non-steered wheels (back wheels) maintain brake pressure 308, steered wheels (front wheels) release brake pressure 310, 314).
Toyama and Wou are analogous art as they are both generally related to the control of steering and braking in work vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels as taught of Toyama with the method of modulating braking force between front and rear wheels of a vehicle of Wou in order to reduce the steering effort caused by the frictional force which may be significant, particularly in heavy vehicles (Wou, Paragraph [0003], “Steering effort may be highest when the vehicle is stationary with the brakes depressed. Under these conditions, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface.”) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, Paragraph [0017], “Systems and methods of the disclosure may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius.”).

Regarding claim 10, the combination of Toyama and Wou teaches the system as discussed above in claim 1, however Toyama does not explicitly teach wherein the front portion includes two wheels and the rear portion includes four wheels.
Wou does teach, wherein the front portion includes two wheels and the rear portion includes four wheels (Paragraph [0018], “Furthermore, while FIG. 1 shows a four-wheeled vehicle 100 with a single front axle 105 and a single rear axle 106, the disclosure is equally applicable to vehicles having more than two axles, such as a vehicle having multiple front or rear axles, e.g., a truck with a single front axle and two or more rear axles”).
Toyama and Wou are analogous art as they are both generally related to the control of steering and braking in work vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels as taught of Toyama with the method of modulating braking force between front and rear wheels of a vehicle including in vehicles having multiple axles of Wou in order to reduce the steering effort caused by the frictional force which may be significant, particularly in heavy vehicles (Wou, Paragraph [0003], “Steering effort may be highest when the vehicle is stationary with the brakes depressed. Under these conditions, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface.”) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, Paragraph [0017], “Systems and methods of the disclosure may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius.”).

Regarding claim 11, Toyama teaches,
an articulated work machine (Paragraph [0002], “an articulated vehicle”) comprising:
a frame assembly having a front portion and a rear portion (Paragraph [0002], “the front vehicle body 3 is refractably connected to the rear vehicle body 1 via an articulate shaft”);
an articulation joint connecting the front and rear portions and adapted to allow pivotal movement about the articulation joint by the front and rear portions (Paragraph [0002], “the front vehicle body 3 is refractably connected to the rear vehicle body 1 via an articulate shaft”);
a plurality of front wheels attached to the front and a plurality of rear wheels attached to the rear portion (Figures 1, 3, 5, and 6 show a plurality of wheels attached to the front portion and the rear portion);
a brake associated with each of the front wheels and rear wheels (Paragraph [0003], “left wheel brake 17 provided on the left rear axle 12 and the left front axle 15, respectively, and the right wheel brake 18 provided on the right rear axle 13 and the right front axle 16”);
a steering sensor adapted to provide a steering signal from a steering mechanism of the articulated work machine (Paragraph [0061], “whether or not the steering wheel of the vehicle is turned is determined by the articulated angle sensor 72”); 
an operator compartment supported by the frame assembly and including the steering mechanism (Paragraph [0002], “The rear vehicle body 1 includes a driver's	 seat 4”) (Paragraph [0061], “whether or not the steering wheel of the vehicle is turned is determined by the articulated angle sensor 72”);
a body adapted to carry a load and being connected to the frame assembly (Paragraph [0002], “The vehicle body 3 is a wheel loader including a bucket 6 and front wheels 7.”);
an engine for generating torque and being supported by the frame assembly (Paragraph [0027], “In addition to the brake master cylinder 51, a pump 57 that is driven by an in-vehicle engine (not shown)”); and
a controller adapted to receive the steering signal (Paragraph [0014], “the controller controls the proportional depressurization of the left small turning proportional pressure reducing valve ... according to the articulated angle detected by the articulated angle sensor”)
the controller produces a signal to modulate the braking force (Paragraph [0041], “The inner ring brake pressure for small turning supplied to one of them is applied by one of the proportional pressure reducing valve 63 for left small turning and the proportional pressure reducing valve 64 for right small turning corresponding to the inside of the turning direction detected by the articulated angle sensor 72.”)
such that the front portion moves and pivots relative to the rear portion (Paragraph [0091], “Since the hydraulic oil of the inner wheel brake pressure is supplied to the left wheel brakes 37, 38 or the right wheel brakes 39, 40 on the turning inner wheel side, the rotational angle α of the front vehicle body 23 with respect to the rear vehicle body 21 is adjusted.”).
However, Toyama does not explicitly teach a controller adapted to receive the steering signal, and wherein when a braking force is applied to the front and rear wheels when the controller receives the steering signal, the controller produces a signal to modulate the braking force to allow the front portion and rear portion of the machine to articulate without the machine moving forward.
Wou teaches, 
a controller adapted to receive the steering signal (Paragraph [0024], “The data from the various sensors may be provided to a controller of the vehicle, such as an electronic control unit (ECU) of the vehicle 100.”)
and wherein when a braking force is applied to the front and rear wheels and then the controller receives the steering signal (Figure 3, item 304, shows the system determining a speed, then determining if the brakes are applied, and then receiving a steering signal) (Paragraph [0031], “the controller may receive a signal related to steering force. For example, as noted above, one or more steering components may include one or more strain gauges that provide data related to the force applied to the steering system. When the force exceeds a predetermined level and other required conditions are satisfied, the brake force redistribution routine 307 may be initiated.”) (Paragraph [0021], “The brake force redistribution methods described herein may be configured to initiate only when the steering angle enters a range of angles” )
the controller produces a signal to lessen the braking force at the front wheels to allow the front wheels to rotate to allow the front portion and rear portion of the machine to articulate without the machine moving forward (Paragraph [0016], “distributing braking force between steered and non-steered wheels of the vehicle. For example, when the vehicle is stationary, a braking force at non-steered wheels may be increased and braking force at steered wheels may be partially or completely reduced”) (Paragraph [0039], “If the signal from the vehicle speed sensor indicates the vehicle is stationary, the braking force from both steered wheels remains released, leaving both steered wheels free to roll as the steering system is operated”, here the system is capable of reducing the braking force at the front wheels, when the vehicle is stationary/not moving forward, so as to allow the front wheels to articulate when combined with the system of Toyama which allows the front and rear portion to articulate relative to each other).
Toyama and Wou are analogous art as they are both generally related to the control of steering and braking in work vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels as taught of Toyama with the method of modulating braking force between front and rear wheels of a vehicle of Wou in order to reduce the steering effort caused by the frictional force which may be significant, particularly in heavy vehicles (Wou, Paragraph [0003], “Steering effort may be highest when the vehicle is stationary with the brakes depressed. Under these conditions, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface.”) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, Paragraph [0017], “Systems and methods of the disclosure may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius.”).

Regarding claim 12, claim 12 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claim 13, claim 13 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Regarding claim 16, the combination of Toyama and Wou teaches the system as discussed above in claim 11, however Toyama does not explicitly teach wherein the articulated work machine includes an articulated truck.
Wou teaches wherein the articulated work machine includes an articulated truck (Paragraph [0018], “Furthermore, while FIG. 1 shows a four-wheeled vehicle 100 with a single front axle 105 and a single rear axle 106, the disclosure is equally applicable to vehicles having more than two axles, such as a vehicle having multiple front or rear axles, e.g., a truck with a single front axle and two or more rear axles, or vehicles having an odd number of wheels, such as a vehicle with two wheels at a front axle and a single wheel at a rear axle, etc.”).

Regarding claim 18, Toyama teaches,
a method of articulating a stationary articulated work machine (Paragraph [0002], “an articulated vehicle”), the method comprising:
sending a steering signal to a controller (Paragraph [0062], “In the controller 74, when the steering wheel of the vehicle is turned while the small turning switch 69 is on, the vehicle speed V detected by the vehicle speed sensor 71 is the vehicle speed threshold value (for example,). It is judged whether or not it exceeds 10 km /h).”, here the controlling is receiving a signal from the steering wheel);
the controller lessening a brake force at one or more of the wheels to allow the wheels to rotate (Paragraph [0041], “The inner ring brake pressure for small turning supplied to one of them is applied by one of the proportional pressure reducing valve 63 for left small turning and the proportional pressure reducing valve 64 for right small turning corresponding to the inside of the turning direction detected by the articulated angle sensor 72.”); and
articulating a rear portion and a front portion of the articulated work machine (Paragraph [0091], “Since the hydraulic oil of the inner wheel brake pressure is supplied to the left wheel brakes 37, 38 or the right wheel brakes 39, 40 on the turning inner wheel side, the rotational angle α of the front vehicle body 23 with respect to the rear vehicle body 21 is adjusted.”). 
Toyama does not explicitly teach sending a steering signal to a controller when a braking force is applied to wheels of the articulated work machine, articulating a rear portion and a front portion of the articulated work machine without the machine moving forward.
Wou teaches,
sending a steering signal to a controller when a braking force is applied to wheels of the articulated work machine (Paragraph [0028], “The controller may receive the signal from the brake application sensor” ) (Paragraph [0029], “As described above, the brake force redistribution routine may initiate only when the steering angle enters a range of angles within a specified percentage of the maximum steering angle”) (Paragraph [0031], “the controller may receive a signal related to steering force. For example, as noted above, one or more steering components may include one or more strain gauges that provide data related to the force applied to the steering system. When the force exceeds a predetermined level and other required conditions are satisfied, the brake force redistribution routine 307 may be initiated.”) (Paragraph [0021], “The brake force redistribution methods described herein may be configured to initiate only when the steering angle enters a range of angles” )
articulating a rear portion and a front portion of the articulated work machine without the machine moving forward (Paragraph [0016], “distributing braking force between steered and non-steered wheels of the vehicle. For example, when the vehicle is stationary, a braking force at non-steered wheels may be increased and braking force at steered wheels may be partially or completely reduced”) (Paragraph [0039], “If the signal from the vehicle speed sensor indicates the vehicle is stationary, the braking force from both steered wheels remains released, leaving both steered wheels free to roll as the steering system is operated”).
Toyama and Wou are analogous art as they are both generally related to the control of steering and braking in work vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle and articulated steering system and method of modulating braking forces between wheels as taught of Toyama with the method of modulating braking force between front and rear wheels of a vehicle including in vehicles such as trucks of Wou in order to reduce the steering effort caused by the frictional force which may be significant, particularly in heavy vehicles (Wou, Paragraph [0003], “Steering effort may be highest when the vehicle is stationary with the brakes depressed. Under these conditions, movement of the steered wheels about the steering axes may cause the portion of the steered wheels in contact (e.g., a tire contact patch) with a surface (e.g., road) on which the vehicle rests to “scrub” against the surface.”) and removing the braking force from the desired steered wheels may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius (Wou, Paragraph [0017], “Systems and methods of the disclosure may reduce loading on steering assist systems, thus enabling an improved (e.g., reduced) turning radius.”).

Regarding claim 19, claim 19 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claim 20, claim 20 is similar in scope to claim 4 and therefore is rejected under similar rationale. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (JP 2011051561) in view of Wou et al. (US 20170274877) and in further view of Fukamachi (US 5447363).

Regarding claim 3, the combination of Toyama and Wou teaches the system as discussed above in claim 1, however neither Toyama nor Wou teach wherein the brakes are automatically applied due to an auto-detection system.
Fukamachi does teach, wherein the brakes are automatically applied due to an auto-detection system (col. 4, lines 30-35, “an automatic brake control unit 60 for controlling the automatic brake hydraulic unit 21 on the basis of control signals”). 
Toyama, Wou, and Fukamachi are all analogous art as they are all generally related to steering and brake control systems in work vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle with hydraulic braking as taught by the combination of Toyama and Wou with the automatically actuating hydraulic brakes based on auto-detection as taught of Fukamachi in order to allow the brake pipe system to be pressurized smoothly on the basis of brake pressure obtained by the pump, so that it is possible to brake the vehicle gently without producing shock to the driver and the passengers  (Fukamachi, col. 3, lines 30-42, ”In the automatic braking system and the method of controlling the same system, in case a danger of collision against another object arises at low speed, the brake pipe system is pressurized smoothly on the basis of brake pressure obtained by the pump, so that it is possible to brake the vehicle gently without producing shock to the driver and the passengers.”).

Claims 8-9 and 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al. (JP 2011051561) in view of Wou et al. (US 20170274877) and in further view of McCann et al. (US 20120209484). 

Regarding claim 8, the combination of Toyama and Wou teaches the system as discussed above in claim 1. However the combination of Toyama and Wou does not explicitly teach wherein the controller unlocks a central differential clutch between the rear portion and the front portion so that the front wheels can rotate while the rear wheels are fully braked. 
McCann teaches an electronic traction optimization system including wherein the controller unlocks a central differential clutch between the rear portion and the front portion so that the front wheels can rotate while the rear wheels are fully braked (McCann, Paragraph [0028], “As is generally known, the front, center, and rear differentials 72, 76, 80 allow side-to-side or cross-axle wheel speed differences, which equalizes the torque delivered to each wheel of an axle and improves steering through corners.”) (Paragraph [0033], “Furthermore, each differential may be provided with a lock-up mechanism, such as a clutch, to override the differential. Accordingly, the machine 50 may have a front differential clutch 90F, a center differential clutch 90C, a rear differential clutch 90R, and an inter-axle differential clutch 90I.”, here the system has a series of differential clutches including a central differential clutch and an interaxle differential clutch each of which is equipped with a lock mechanism, so when the central differential clutch is unlocked the front wheels can rotate even when the rear wheels are fully braked). 
Toyama, Wou, and McCann are all analogous art as they are all generally related to the control of steering and brake systems in work vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle with front and rear axle differentials and method for reducing steering effort as taught by the combination of Toyama and Wou with the inter-axle and front/rear axle differentials of McCann in order to reduce the steering effort of an articulating vehicle while stationary or at slow speeds there is a frictional difference between the front/steered wheels and rear/stationary wheels and the central clutch facilitates mobility in situations where the surface friction varies from front to rear and improve mobility through corners (McCann, Paragraph [0033], “The inter-axle clutch 90I also improves mobility when the machine 50 encounters a steep grade, in which the load weight transfers from front to rear.”) (McCann, Paragraph [0028], “As is generally known, the front, center, and rear differentials 72, 76, 80 allow side-to-side or cross-axle wheel speed differences, which equalizes the torque delivered to each wheel of an axle and improves steering through corners.”). 

Regarding claim 9, the combination of Toyama and Wou teaches the system as discussed above in claim 1, Toyama further teaches
wherein each of the brakes are hydraulic brakes Paragraph [0004], “Then, when the vehicle operator steps on the brake pedal 19p, the brake master cylinder 19 acts to send hydraulic oil to the front and rear left wheel brakes 17 and the front and rear right wheel brakes 18”) 
controlled by a solenoid coupled to the controller, wherein to modulate the braking force the controller reduces a current to one or more of the solenoids (Paragraph [0026], “The solenoid valves 56A and 56B provided in the passages 54A and 54B open the passages 54A and 54B as shown in FIG. 1 at the spring return position when the power supply connected to these solenoids a and b is off.”, when power is reduced to the solenoids, the valves are open and hydraulic fluid is allowed to flow to the desired brakes).
However the combination of Toyama and Wou does not explicitly teach wherein the controller unlocks a central differential clutch between the rear portion and the front portion so that the front wheels can rotate while the rear wheels are fully braked.
McCann teaches an electronic traction optimization system including wherein the controller unlocks a central differential clutch between the rear portion and the front portion so that the front wheels can rotate while the rear wheels are fully braked (McCann, Paragraph [0028], “As is generally known, the front, center, and rear differentials 72, 76, 80 allow side-to-side or cross-axle wheel speed differences, which equalizes the torque delivered to each wheel of an axle and improves steering through corners.”) (Paragraph [0033], “Furthermore, each differential may be provided with a lock-up mechanism, such as a clutch, to override the differential. Accordingly, the machine 50 may have a front differential clutch 90F, a center differential clutch 90C, a rear differential clutch 90R, and an inter-axle differential clutch 90I.”, here the system has a series of differential clutches including a central differential clutch and an interaxle differential clutch each of which is equipped with a lock mechanism, so when the central differential clutch is unlocked the front wheels can rotate even when the rear wheels are fully braked). 
Toyama, Wou, and McCann are all analogous art as they are all generally related to the control of steering and brake systems in work vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated vehicle with front and rear axle differentials and method for reducing steering effort as taught by the combination of Toyama and Wou with the inter-axle and front/rear axle differentials of McCann in order to reduce the steering effort of an articulating vehicle while stationary or at slow speeds there is a frictional difference between the front/steered wheels and rear/stationary wheels and the central clutch facilitates mobility in situations where the surface friction varies from front to rear and improve mobility through corners (McCann, Paragraph [0033], “The inter-axle clutch 90I also improves mobility when the machine 50 encounters a steep grade, in which the load weight transfers from front to rear.”) (McCann, Paragraph [0028], “As is generally known, the front, center, and rear differentials 72, 76, 80 allow side-to-side or cross-axle wheel speed differences, which equalizes the torque delivered to each wheel of an axle and improves steering through corners.”). 

Regarding claim 14, claim 14 is similar in scope to claim 8 and therefore is rejected under similar rationale. 

Regarding claim 15, claim 15 is similar in scope to claim 9 and therefore is rejected under similar rationale. 

Regarding claim 17, the combination of Toyama and Wou teaches the system as discussed above in claim 11, however the combination of Toyama and Wou does not explicitly teach, wherein the articulated work machine includes a wheel tractor scraper.
McCann does teach, wherein the articulated work machine includes a wheel tractor scraper (Paragraph [0026], “While the machine 50 is depicted as an articulated truck, it is to be understood that the teachings of this disclosure can be applied to any number of different types of wheeled machines used in construction, transportation, agriculture, and industry. For example, the machine may be a motor grader, wheel harvester, rotary mixer, wheel skidder, four-wheel drive vehicle, quarry construction truck, large mining truck, wheel loader, wheel tractor scraper, or other machine.”).
Toyama, Wou, and McCann are all analogous art as they are all generally related to the control of steering and brake systems in work vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the articulated loader and method for modulating braking forces and differentials to reduce the steering effort of a steering system of the combination of Toyama and Wou with the articulated wheel tractor scraper with a central differential to improve steering of McCann in order to reduce the steering effort of an articulating vehicle while stationary or at slow speeds there is a frictional difference between the front/steered wheels and rear/stationary wheels and the central clutch facilitates mobility in situations where the surface friction varies from front to rear and improve mobility through corners (McCann, Paragraph [0033], “The inter-axle clutch 90I also improves mobility when the machine 50 encounters a steep grade, in which the load weight transfers from front to rear.”) (McCann, Paragraph [0028], “As is generally known, the front, center, and rear differentials 72, 76, 80 allow side-to-side or cross-axle wheel speed differences, which equalizes the torque delivered to each wheel of an axle and improves steering through corners.”). Further, the invention of Toyama is used in the manufacturing industry of articulated vehicles (Toyama, par. 95) and McCann also discloses it is to be understood that the teachings of this disclosure can be applied to any number of different types of wheeled machines used in construction, transportation, agriculture, and industry (McCann, par. 26), therefore it would be obvious to substitute the articulated loader of Toyama with the articulated wheel tractor scraper of McCann.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niva (US 20090253547) teaches disengaging a central-differential clutch based on the detected steering angle for improving steering and reducing slip.
Uematsu et al. (US 20110257851) teaches an articulated truck with solenoids for modulating brakes and differential clutches to improve steering and reducing slip.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/   Examiner, Art Unit 3662                                                                                                                                                                                           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662